Case 7:16-cr-00154-VB Document 90 Filed 08/27/20 Page 1 of 1
Case 7:16-cr-00154-VB Document 89 Filed 08/26/20 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
vs. : CRIMINAL NO. 16-cr-154,_

BINDER TAL _ ; : | ns | Ss 39 [0

ORDER

AND NOW this] hy of papas , 2020, pursuant to the Defendant's Amended

Emergency Motion for Permission to Travel, it is hereby ORDERED as follows:
Binder

1, #4 Tal shall be permitted to submit an application for a new United States passport
only for purposes of emergency travel to India for his mother’s funeral.

2. Mr. Tal shall be permitted to travel from August 30, 2020 to September 20, 2020 to
Phagwara, India.

3. Upon Mr. Tal’s return, he shall contact his Probation Officer and surrender his passport

until he successfully completes his term of supervised release.

4, Mr. Tal may not use his Passport to travel to any other destination outside the United

‘Ned Ru—

HONORABLE VINCENT L. BRICCETTI
U.S. DISTRICT COURT JUDGE

g(r7 |r

States.
